Citation Nr: 0118778	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  94-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral knee condition.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1966 to July 1970 and in the United States Army 
from June 1989 to May 1992.  The veteran also served in the 
National Guard.  

In a rating decision dated in May 1993, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut granted the veteran's claim of entitlement to 
service connection for a bilateral knee condition and 
assigned an evaluation of 10 percent disabling.  The veteran 
was notified of the RO's decision and his appellate rights.  
He filed an appeal only as to the evaluation that was 
assigned.  

The Board of Veterans' Appeals (Board) initially remanded the 
issue of entitlement to an evaluation in excess of 10 percent 
for the veteran's service-connected bilateral knee disorder 
in May 1997.  At that time the Board found that the evidence 
of record was inadequate upon which to base a decision and 
accordingly instructed the RO, among other things, to 
schedule the veteran for a VA examination to determine his 
current level of disability.  

While the veteran was afforded a VA examination in October 
1997 in accordance with the instructions of the Board's May 
1997 remand, that examination did not adequately address 
functional loss due to pain, weakness, fatigability, or 
incoordination.  Therefore, in a decision dated in January 
2000, the Board again remanded the issue of an evaluation in 
excess of 10 percent for service-connected bilateral knee 
condition.  


FINDINGS OF FACT

1.  The veteran was duly scheduled for VA examination on June 
28, 2000, for the purpose of evaluating the severity of his 
service-connected bilateral knee disorder.

2.  The veteran did not report for the scheduled examination, 
he has provided no explanation for his failure to report for 
the examination, and he has shown no good cause for his 
failure to do so.


CONCLUSION OF LAW

The veteran, without good cause, failed to report for a 
scheduled VA examination.  38 U.S.C.A. §§ 501, 5107(a); 
38 C.F.R. §§ 3.326, 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran was 
diagnosed with and treated for a bilateral knee disorder.  

The veteran was afforded a VA examination in November 1992, 
to which he reported with complaints of intermittent pain, 
which occasionally awakened him.  Physical examination 
revealed no gross deformities, atrophy, effusion, edema, or 
tenderness.  He had range of motion from 0 to 120 degrees 
with no significant stiffness noted.  The examiner 
specifically noted that there was no laxity of the cruciate 
or collateral ligaments, and both the McMurray and Apley 
tests were negative.  Additionally, although the X-rays 
revealed some narrowing of the medial joint compartment, the 
veteran's strength was normal.  

As mentioned above, in a rating decision dated in May 1993, 
the RO granted the veteran's claim of entitlement to service 
connection for internal derangement of both knees; an 
evaluation of 10 percent disability was assigned.  The 
veteran was notified of the RO's decision and his appellate 
rights.  In January 1994 the veteran filed a notice of 
disagreement as to the evaluation of his service-connected 
bilateral knee condition.  The RO subsequently issued an SOC 
and, in April 1994, the veteran requested a hearing before a 
Hearing Officer at the RO.  

The veteran was afforded a hearing in June 1994.  According 
to the veteran's testimony, his bilateral knee condition 
caused him difficulty walking, climbing stairs, and driving.  
The veteran further testified that he had to quit his job 
because he was unable to stand for long periods of time.  
Despite outpatient treatment at the VA medical center, 
including knee braces, the pain persisted.  The veteran 
reported joint locking and grinding that sometimes forced him 
to stay in bed.  

At the hearing the veteran submitted duplicate copies of 
service medical records and records of outpatient treatment 
since his discharge, as well as his substantive appeal and a 
request for a hearing before a Member of the Board.  The 
medical records indicated that the veteran had complained of 
and been treated for bilateral knee pain from June 1987 to 
February 1994, to include attempts to fit him with knee 
supports.  In June 1995 the RO issued an SSOC in which it 
continued the evaluation of the veteran's service-connected 
bilateral knee condition as 10 percent disabling.  

The veteran was scheduled for a January 1997 hearing before a 
Member of the Board.  In November 1996 the veteran submitted 
a request to postpone his hearing.  In accordance with his 
request, the veteran's hearing was rescheduled for April 7, 
1997; he did not appear.  

In May 1997 the matter was remanded by the Board for further 
development.  More specifically, the RO was instructed to 
request authorization from the veteran for release of medical 
records and to obtain any such records that had not 
previously been associated with the veteran's claims file.  
After any such medical records were obtained, the veteran was 
to be afforded another VA examination to determine the 
current severity of his bilateral knee condition, including 
but not limited to any limitation of motion due to weakened 
movement, excess fatigability, or incoordination.  

The veteran was afforded another VA examination in October 
1997, to which he presented with continued complaints of 
bilateral knee pain.  He reported an inability to climb or 
descend stairs and increased difficulty walking, kneeling, 
squatting, or sitting for extended periods of time.  Physical 
examination revealed the veteran to have range of motion from 
0 to 135 degrees.  While there was no effusion, he had a 
positive patella test, tenderness along the medial and 
lateral joint lines, and slight atrophy bilaterally.  The 
veteran was diagnosed with traumatic osteoarthritis and 
chondromalacia bilaterally of the knees.  

The RO issued SSOCs in November 1998 and August 1999, in 
which it continued the 10 percent evaluation for the 
veteran's service-connected bilateral knee condition.  

The matter of entitlement to an evaluation in excess of 10 
percent for service-connected bilateral knee disability came 
before the Board again in January 2000.  At that time, the 
Board agreed with the arguments advanced by veteran's 
representative in a November 1999 informal hearing 
presentation, finding that the October 1997 VA examination 
was inadequate inasmuch as it did not address functional 
limitation due to weakened movement, excess fatigability, or 
incoordination.  Therefore, the matter was remanded yet again 
for a VA examination.  The Board instructed the examiner to 
determine whether the veteran's symptomatology was worse 
during flare-ups or when the knees were used repeatedly over 
time.

In the Board's remand decision, the veteran was informed that 
his cooperation was vitally important to the resolution of 
his claim for an increased evaluation, and that his failure 
to cooperate could result in adverse consequences.  The Board 
specifically cited 38 C.F.R. § 3.655 in that regard.

In accordance with the instructions of the Board in its 
January 2000 remand, the RO scheduled the veteran for a VA 
examination on June 28, 2000; he failed to appear.  To date, 
the Board has not received from the veteran or his 
representative an explanation or an averment of good cause 
for his failure to appear.  

The RO prepared a supplemental statement of the case in July 
2000, which was transmitted to the veteran and his 
representative in August 2000.  That SSOC contained 
discussion of the substantive provisions applicable to the 
veteran's claim, as well as reference to 38 C.F.R. § 3.655.

In May 2001, the veteran's representative filed a VA Form 
646, Statement of Accredited Representation in Appealed Case.  
The representative indicated that the veteran had no further 
argument to submit.  There was no explanation offered for the 
veteran's failure to report for the scheduled VA examination.

Analysis

Preliminary matter

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that VA 
may defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete to the extent within VA's purview.  By 
virtue of the SOC and SSOC provided by the RO in February 
1994 and July 2000, the veteran and his representative have 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, we 
find, for the reasons stated above, that there is no 
prejudice to the veteran in our proceeding to a decision in 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

The Board notes that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2000); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board further notes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

In the present case, the Board remanded the issue in May 1997 
for a VA examination that contemplated functional loss due to 
pain, weakness, excess fatigability, and incoordination in 
accordance with the Court's ruling in DeLuca.  When the 
matter came back before the Board in January 2000, it was 
remanded again because the October 1997 VA examination had 
failed to address the DeLuca considerations and therefore did 
not comply with the May 1997 remand orders of the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a) (2000).  Under 38 C.F.R. § 
3.655, when a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
an increased rating, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655.  In its January 2000 
remand, the Board advised the veteran that the additional 
examination was necessary to adequately evaluate his claim 
and that his failure, without good cause, to report for any 
scheduled examination could result in the denial of his 
claim.  

The veteran was scheduled for a VA examination on June 28, 
2000; he failed to report.  The record reflects that the 
veteran did not attempt to reschedule the examination, and 
good cause for his failure to report for the scheduled 
examination has not been demonstrated.  There is no 
indication, and no contention by either the veteran or his 
representative, that he was not properly notified of the 
scheduled examination.  Notably, since the Board issued the 
January 2000 remand, all correspondence from the RO to the 
veteran was sent to his last known address and was not 
returned as undeliverable.  Moreover, the SSOC provided to 
the veteran, with a copy to his representative, in August 
2000, advised him that the evidence expected from the 
scheduled examination would have been material to the 
disposition of his claim, and that 38 C.F.R. § 3.655 requires 
denial of an increased rating claim for failure to report for 
examination.

In this regard, the Board notes that the duty to assist the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  He must also be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  In such a situation, the Board has no 
alternative but to deny the veteran's claim as provided under 
the regulatory provisions of 38 C.F.R. § 3.655.

Accordingly, the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
bilateral knee disability is denied, inasmuch as he failed to 
report for a scheduled VA examination without good cause 
demonstrated for such failure.  In a case where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral knee condition is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

